PER CURIAM:
This claim w as s ubmitted f or de cisión b ased u pon t he a negations in t he Notice of Claim and respondent's Answer.
Claimant seeks payment in the amount of $25,518.50 for professional services rendered to respondent. The documentation for these services was not processed for payment within the appropriate fiscal year; therefore, claimant has not *307been paid. In its Amended Answer, respondent admits the validity of the claim, but states that the correct amount owed to claimant is $19,829.75. Respondent further states t hat t here w ere s ufScient f unds e xpired in t he a ppropriate f iscal y ear f rom which the invoices could have been paid. Claimant has reviewed the Amended Answer and agrees that the amount of $19,829.75 is the correct amount owed by respondent.
Accordingly, the Court makes an award to claimant in the amount of $19,829.75.
Award of $19,829.75.